PRIVATE USE &$r
                                          0001401682 DEC. 03. 2015
12/2/2015               rs \ n / srs!
ALMAZAN, MAVRA^^^M^^HC1WR-84,200-
ExJ^^rcrasfe^rcorpus
   parte Johnson, i2TS£&^T^^T ""has'" been«™™«
                                      '"' ^ *"
                                                     Abel Acosta, Clerk
                     MAYRAALEJANDRA ALMAZAN                  u-tf    I]
                     SAN SABA UNIT - TDC # 1938891
                     206 S. WALLACE CREEK RD
                     SAN SABA, TX 76877